Upon his plea of guilty to the offense of unlawfully carrying a pistol, appellant's punishment was fixed at a fine of $100.00.
It appears that upon the hearing of the motion for new trial, the appellant offered to sustain, by proof, the allegations contained in the motion but was prevented by the trial court from so doing, upon the theory of the State that the plea of guilty was final and not subject to be set aside by the attack sought to be made thereon.
By motion for new trial, appellant sought to set aside the judgment for several reasons, among which was that he was not, in fact, guilty of the offense charged, that he entered the plea of guilty under duress, and that he was illiterate and unlearned, not knowing his legal rights.
The bill of exception presenting this matter shows that the appellant "expected to prove and would have shown by the witness, W. J. Green, if he had been permitted to do so * * *; that he (appellant) was by the said witness and other members of *Page 408 
the Sheriff's force of Fannin County, Texas, advised to and under duress did plead guilty to the charge filed against him in the County Court of Fannin County, Texas; * * * that said accused was in fact not guilty of the offense for which he was tried and convicted; that he (witness), as arresting officer, was not possessed of lawful facts which showed that accused was guilty of the offense for which he was tried and convicted * * *."
The approval of this bill of exception constitutes a certificate by the trial court that the appellant entered the plea of guilty under duress and that he was not, in fact, guilty of the offense.
Such being the facts, the trial court should have granted the new trial. Meeking v. State, 67 Tex.Crim. R., 148 S.W. 309.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.